      Case 3:20-cv-02253-JLS-LL Document 5 Filed 12/14/20 PageID.40 Page 1 of 1



1
2
3
4
5
6
7
8                           UNITED STATES DISTRICT COURT
9                          SOUTHERN DISTRICT OF CALIFORNIA
10
11   JAWAHER POLUS,                                     Case No.: 20-CV-2253 JLS (LL)
12                                     Plaintiff,
                                                        ORDER VACATING HEARING
13   v.                                                 AND TAKING MOTION UNDER
                                                        SUBMISSION WITHOUT ORAL
14   SHARP HEALTHCARE; UNITED
                                                        ARGUMENT
     STATES OF AMERICA; and DOES 1
15
     through 50,
                                                        (ECF No. 3)
16                                  Defendants.
17
18         Presently before the Court is the United States of America’s Motion to Dismiss
19   (“Mot.,” ECF No. 3). No opposition to the Motion has been filed. The Court VACATES
20   the hearing set for December 17, 2020, and takes the matter under submission without oral
21   argument pursuant to Civil Local Rule 7.1(d)(1).
22         IT IS SO ORDERED.
23   Dated: December 14, 2020

24
25
26
27
28

                                                    1
                                                                              20-CV-2253 JLS (LL)
